Citation Nr: 0817605	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to December 
1968, from May 1970 to August 1970, from June 1971 to August 
1971, from June 1972 to August 1972, from November 1976 to 
May 1977 and from July 1977 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision.  

The appeal is being remained to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran asserts that he is entitled to a non-service-
connected pension due to his military service.  The veteran's 
non-service-connected disabilities are a left hand injury, 
myopia (claimed as bilateral eye disease), headaches, and 
schizophrenia (claimed as a nervous condition).  

Non-service connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to non-service connected disabilities that are 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2007); see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993). 

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability. 38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2006); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  The 
Court has provided an analytical framework for application in 
pension cases.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  

The holdings in these cases are to the combined effect that 
VA has a duty to ensure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; and 
that, if the benefit may not be awarded under the "average 
person" or "unemployability" test, a determination must be 
made as to whether benefits may be awarded on an 
extraschedular basis.  Finally, if the veteran does not meet 
either the "average person" or the "unemployability" tests, a 
determination is required as to whether the veteran should be 
granted nonservice connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.  

In June 2006, the veteran was scheduled for VA examination 
for his nonservice-connected disabilities of a left hand 
injury, myopia (claimed as bilateral eye disease), headaches, 
and schizophrenia (claimed as nervous condition).  However, 
those VA examinations were to be rescheduled for later in 
2006 and there is no evidence that they were.  

Therefore, the RO should schedule the veteran for VA 
examinations in order to determine the current severity of 
various disabilities and if he is permanently and totally 
disabled due to these disabilities.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  Specifically, the 
RO should request evidence of the veteran's income, net 
worth, employment history, and medical evidence regarding the 
claimed disabilities which render him unable to work.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should request evidence of the 
veteran's income, net worth, employment 
history, and medical evidence regarding 
the claimed disabilities which render him 
unable to work.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran then should be scheduled 
for VA examination to ascertain the 
nature and severity of his nonservice-
connected disabilities to include a left 
hand injury, myopia, headaches, and any 
psychiatric condition and how his ability 
to perform employment is affected.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
the veteran is precluded from performing 
substantially employment due to his 
various disabilities.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of nonservice-connected pension 
benefits should be reviewed in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)  

